


116 HR 7427 IH: American Coronavirus/COVID–19 Election Safety and Security Act
U.S. House of Representatives
2020-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 7427
IN THE HOUSE OF REPRESENTATIVES

June 30, 2020
Ms. Lofgren introduced the following bill; which was referred to the Committee on House Administration, and in addition to the Committees on Oversight and Reform, and the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To amend the Help America Vote Act of 2002 to establish election contingency plans to enable individuals to vote in elections for Federal office during an emergency, to require States to make early voting and absentee voting available to all individuals eligible to vote in such elections, to encourage voter registration, and for other purposes.


1.Short title; table of contents
(a)Short titleThis Act may be cited as the American Coronavirus/COVID–19 Election Safety and Security Act or the ACCESS Act. (b)Table of contentsThe table of contents of this Act is as follows:

Sec. 1. Short title; table of contents.
Sec. 2. Requirements for Federal election contingency plans in response to natural disasters and emergencies.
Sec. 3. Early voting and voting by mail.
Sec. 4. Permitting use of sworn written statement to meet identification requirements for voting.
Sec. 5. Voting materials postage.
Sec. 6. Requiring transmission of blank absentee ballots under UOCAVA to certain voters.
Sec. 7. Voter registration.
Sec. 8. Accommodations for voters residing in Indian lands.
Sec. 9. Payments by Election Assistance Commission to States to assist with costs of compliance.
Sec. 10. Grants to States for conducting risk-limiting audits of results of elections.
Sec. 11. Additional appropriations for the Election Assistance Commission.
Sec. 12. Definition.
2.Requirements for Federal election contingency plans in response to natural disasters and emergencies
(a)In general
(1)EstablishmentNot later than 30 days after the date of the enactment of this Act, each State and each jurisdiction in a State which is responsible for administering elections for Federal office shall establish and make publicly available a contingency plan to enable individuals to vote in elections for Federal office during a state of emergency, public health emergency, or national emergency which has been declared for reasons including— (A)a natural disaster; or
(B)an infectious disease. (2)UpdatingEach State and jurisdiction shall update the contingency plan established under this subsection not less frequently than every 5 years.
(b)Requirements relating to safetyThe contingency plan established under subsection (a) shall include initiatives to provide equipment and resources needed to protect the health and safety of poll workers and voters when voting in person. (c)Requirements relating to recruitment of poll workersThe contingency plan established under subsection (a) shall include initiatives by the chief State election official and local election officials to recruit poll workers from resilient or unaffected populations, which may include—
(1)employees of other State and local government offices; and (2)in the case in which an infectious disease poses significant increased health risks to elderly individuals, students of secondary schools and institutions of higher education in the State.
(d)Enforcement
(1)Attorney GeneralThe Attorney General may bring a civil action against any State or jurisdiction in an appropriate United States District Court for such declaratory and injunctive relief (including a temporary restraining order, a permanent or temporary injunction, or other order) as may be necessary to carry out the requirements of this section. (2)Private right of action (A)In generalIn the case of a violation of this section, any person who is aggrieved by such violation may provide written notice of the violation to the chief election official of the State involved.
(B)ReliefIf the violation is not corrected within 20 days after receipt of a notice under subparagraph (A), or within 5 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may, in a civil action, obtain declaratory or injunctive relief with respect to the violation. (C)Special ruleIf the violation occurred within 5 days before the date of an election for Federal office, the aggrieved person need not provide notice to the chief election official of the State involved under subparagraph (A) before bringing a civil action under subparagraph (B).
(e)Definitions
(1)Election for Federal officeFor purposes of this section, the term election for Federal office means a general, special, primary, or runoff election for the office of President or Vice President, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress.  (2)StateFor purposes of this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
(f)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office. 3.Early voting and voting by mail (a)RequirementsTitle III of the Help America Vote Act of 2002 (52 U.S.C. 21081 et seq.) is amended by adding at the end the following new subtitle:

COther Requirements
321.Early voting
(a)Requiring allowing voting prior to date of election
(1)In generalEach State shall allow individuals to vote in an election for Federal office during an early voting period which occurs prior to the date of the election, in the same manner as voting is allowed on such date. (2)Length of periodThe early voting period required under this subsection with respect to an election shall consist of a period of consecutive days (including weekends) which begins on the 15th day before the date of the election (or, at the option of the State, on a day prior to the 15th day before the date of the election) and ends on the date of the election.
(b)Minimum early voting requirementsEach polling place which allows voting during an early voting period under subsection (a) shall— (1)allow such voting for no less than 10 hours on each day;
(2)have uniform hours each day for which such voting occurs; and (3)allow such voting to be held for some period of time prior to 9:00 a.m (local time) and some period of time after 5:00 p.m. (local time).
(c)Location of polling places
(1)Proximity to public transportationTo the greatest extent practicable, a State shall ensure that each polling place which allows voting during an early voting period under subsection (a) is located within walking distance of a stop on a public transportation route. (2)Availability in rural areasThe State shall ensure that polling places which allow voting during an early voting period under subsection (a) will be located in rural areas of the State, and shall ensure that such polling places are located in communities which will provide the greatest opportunity for residents of rural areas to vote during the early voting period.
(d)Standards
(1)In generalThe Commission shall issue standards for the administration of voting prior to the day scheduled for a Federal election. Such standards shall include the nondiscriminatory geographic placement of polling places at which such voting occurs. (2)DeviationThe standards described in paragraph (1) shall permit States, upon providing adequate public notice, to deviate from any requirement in the case of unforeseen circumstances such as a natural disaster, terrorist attack, or a change in voter turnout.
(e)Ballot processing and scanning requirements
(1)In generalThe State shall begin processing and scanning ballots cast during early voting for tabulation at least 14 days prior to the date of the election involved. (2)LimitationNothing in this subsection shall be construed to permit a State to tabulate ballots in an election before the closing of the polls on the date of the election.
(f)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office. 322.Promoting ability of voters to vote by mail (a)Uniform availability of absentee voting to all voters (1)In generalIf an individual in a State is eligible to cast a vote in an election for Federal office, the State may not impose any additional conditions or requirements on the eligibility of the individual to cast the vote in such election by absentee ballot by mail.
(2)Administration of voting by mail
(A)Prohibiting identification requirement as condition of obtaining ballotA State may not require an individual to provide any form of identification as a condition of obtaining an absentee ballot, except that nothing in this paragraph may be construed to prevent a State from requiring a signature of the individual or similar affirmation as a condition of obtaining an absentee ballot. (B)Prohibiting requirement to provide notarization or witness signature as condition of obtaining or casting ballotA State may not require notarization or witness signature or other formal authentication (other than voter attestation) as a condition of obtaining or casting an absentee ballot.
(C)Deadline for returning ballotA State may impose a deadline for requesting the absentee ballot and related voting materials from the appropriate State or local election official and for returning the ballot to the appropriate State or local election official. (3)Application for all future electionsAt the option of an individual, a State shall treat the individual’s application to vote by absentee ballot by mail in an election for Federal office as an application to vote by absentee ballot by mail in all subsequent Federal elections held in the State.
(b)Due process requirements for States requiring signature verification
(1)Requirement
(A)In generalA State may not impose a signature verification requirement as a condition of accepting and counting an absentee ballot submitted by any individual with respect to an election for Federal office unless the State meets the due process requirements described in paragraph (2). (B)Signature verification requirement describedIn this subsection, a signature verification requirement is a requirement that an election official verify the identification of an individual by comparing the individual’s signature on the absentee ballot with the individual’s signature on the official list of registered voters in the State or another official record or other document used by the State to verify the signatures of voters.
(2)Due process requirements
(A)Notice and opportunity to cure discrepancyIf an individual submits an absentee ballot and the appropriate State or local election official determines that a discrepancy exists between the signature on such ballot and the signature of such individual on the official list of registered voters in the State or other official record or document used by the State to verify the signatures of voters, such election official, prior to making a final determination as to the validity of such ballot, shall— (i)make a good faith effort to immediately notify the individual by mail, telephone, and (if available) electronic mail that—
(I)a discrepancy exists between the signature on such ballot and the signature of the individual on the official list of registered voters in the State; and (II)if such discrepancy is not cured prior to the expiration of the 10-day period which begins on the date the official notifies the individual of the discrepancy, such ballot will not be counted; and
(ii)cure such discrepancy and count the ballot if, prior to the expiration of the 10-day period described in clause (i)(II), the individual provides the official with information to cure such discrepancy, either in person, by telephone, or by electronic methods. (B)Notice and opportunity to provide missing signatureIf an individual submits an absentee ballot without a signature, the appropriate State or local election official, prior to making a final determination as to the validity of the ballot, shall—
(i)make a good faith effort to immediately notify the individual by mail, telephone, and (if available) electronic mail that— (I)the ballot did not include a signature; and
(II)if the individual does not provide the missing signature prior to the expiration of the 10-day period which begins on the date the official notifies the individual that the ballot did not include a signature, such ballot will not be counted; and (ii)count the ballot if, prior to the expiration of the 10-day period described in clause (i)(II), the individual provides the official with the missing signature on a form proscribed by the State.
(C)Other requirementsAn election official may not make a determination that a discrepancy exists between the signature on an absentee ballot and the signature of the individual who submits the ballot on the official list of registered voters in the State or other official record or other document used by the State to verify the signatures of voters unless— (i)at least 2 election officials make the determination; and
(ii)each official who makes the determination has received training in procedures used to verify signatures. (3)Report (A)In generalNot later than 120 days after the end of a Federal election cycle, each chief State election official shall submit to Congress a report containing the following information for the applicable Federal election cycle in the State:
(i)The number of ballots invalidated due to a discrepancy under this subsection. (ii)Description of attempts to contact voters to provide notice as required by this subsection.
(iii)Description of the cure process developed by such State pursuant to this subsection, including the number of ballots determined valid as a result of such process. (B)Federal election cycle definedFor purposes of this subsection, the term Federal election cycle means the period beginning on January 1 of any odd numbered year and ending on December 31 of the following year.
(c)Methods and timing for transmission of ballots and balloting materials to voters
(1)Method for requesting ballotIn addition to such other methods as the State may establish for an individual to request an absentee ballot, the State shall permit an individual to submit a request for an absentee ballot online. The State shall be considered to meet the requirements of this paragraph if the website of the appropriate State or local election official allows an absentee ballot request application to be completed and submitted online and if the website permits the individual— (A)to print the application so that the individual may complete the application and return it to the official; or
(B)request that a paper copy of the application be transmitted to the individual by mail or electronic mail so that the individual may complete the application and return it to the official. (2)Ensuring delivery prior to electionIf an individual requests to vote by absentee ballot in an election for Federal office, the appropriate State or local election official shall ensure that the ballot and relating voting materials are received by the individual prior to the date of the election so long as the individual’s request is received by the official not later than 5 days (excluding Saturdays, Sundays, and legal public holidays) before the date of the election, except that nothing in this paragraph shall preclude a State or local jurisdiction from allowing for the acceptance and processing of ballot requests submitted or received after such required period.
(3)Special rules in case of emergency periods
(A)Automatic mailing of absentee ballots to all votersIf the area in which an election is held is in an area in which an emergency or disaster which is described in subparagraph (A) or (B) of section 1135(g)(1) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)) is declared during the period described in subparagraph (C)— (i)paragraphs (1) and (2) shall not apply with respect to the election; and
(ii)not later than 2 weeks before the date of the election, the appropriate State or local election official shall transmit by mail absentee ballots and balloting materials for the election to all individuals who are registered to vote in such election or, in the case of any State that does not register voters, all individuals who are in the State’s central voter file (or if the State does not keep a central voter file, to all individuals who are eligible to vote in such election). (B)AffirmationIf an individual receives an absentee ballot from a State or local election official pursuant to subparagraph (A) and returns the voted ballot to the official, the ballot shall not be counted in the election unless the individual includes with the ballot a signed affirmation that—
(i)the individual has not and will not cast another ballot with respect to the election; and (ii)acknowledges that a material misstatement of fact in completing the ballot may constitute grounds for conviction of perjury.
(C)Period describedThe period described in this subparagraph with respect to an election is the period which begins 120 days before the date of the election and ends 30 days before the date of the election. (D)Application to November 2020 general electionBecause of the public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) resulting from the COVID–19 pandemic, the special rules set forth in this paragraph shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 in each State.
(d)Accessibility for individuals with disabilitiesThe State shall ensure that all absentee ballots and related voting materials in elections for Federal office are accessible to individuals with disabilities in a manner that provides the same opportunity for access and participation (including with privacy and independence) as for other voters. (e)Uniform deadline for acceptance of mailed ballotsA State may not refuse to accept or process a ballot submitted by an individual by mail with respect to an election for Federal office in the State on the grounds that the individual did not meet a deadline for returning the ballot to the appropriate State or local election official if—
(1)the ballot is postmarked, signed, or otherwise indicated by the United States Postal Service to have been mailed on or before the date of the election; and (2)the ballot is received by the appropriate election official prior to the expiration of the 10-day period which begins on the date of the election.
(f)Alternative methods of returning ballots
(1)In generalIn addition to permitting an individual to whom a ballot in an election was provided under this section to return the ballot to an election official by mail, the State shall permit the individual to cast the ballot by delivering the ballot at such times and to such locations as the State may establish, including— (A)permitting the individual to deliver the ballot to a polling place on any date on which voting in the election is held at the polling place; and
(B)permitting the individual to deliver the ballot to a designated ballot drop-off location. (2)Permitting voters to designate other person to return ballotThe State—
(A)shall permit a voter to designate any person to return a voted and sealed absentee ballot to the post office, a ballot drop-off location, tribally designated building, or election office so long as the person designated to return the ballot does not receive any form of compensation based on the number of ballots that the person has returned and no individual, group, or organization provides compensation on this basis; and (B)may not put any limit on how many voted and sealed absentee ballots any designated person can return to the post office, a ballot drop off location, tribally designated building, or election office.
(g)Ballot processing and scanning requirements
(1)In generalThe State shall begin processing and scanning ballots cast by mail for tabulation at least 14 days prior to the date of the election involved. (2)LimitationNothing in this subsection shall be construed to permit a State to tabulate ballots in an election before the closing of the polls on the date of the election.
(h)Rule of constructionNothing in this section shall be construed to affect the authority of States to conduct elections for Federal office through the use of polling places at which individuals cast ballots. (i)No effect on ballots submitted by absent military and overseas votersNothing in this section may be construed to affect the treatment of any ballot submitted by an individual who is entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.).
(j)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office. 323.Absentee ballot tracking program (a)RequirementEach State shall carry out a program to track and confirm the receipt of absentee ballots in an election for Federal office under which the State or local election official responsible for the receipt of voted absentee ballots in the election carries out procedures to track and confirm the receipt of such ballots, and makes information on the receipt of such ballots available to the individual who cast the ballot, by means of online access using the Internet site of the official’s office.
(b)Information on whether vote was countedThe information referred to under subsection (a) with respect to the receipt of an absentee ballot shall include information regarding whether the vote cast on the ballot was counted, and, in the case of a vote which was not counted, the reasons therefor. (c)Use of toll-Free telephone number by officials without internet siteA program established by a State or local election official whose office does not have an Internet site may meet the requirements of subsection (a) if the official has established a toll-free telephone number that may be used by an individual who cast an absentee ballot to obtain the information on the receipt of the voted absentee ballot as provided under such subsection.
(d)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office. 324.Rules for counting provisional ballots (a)Statewide counting of provisional ballots (1)In generalFor purposes of section 302(a)(4), notwithstanding the precinct or polling place at which a provisional ballot is cast within the State, the appropriate election official shall count each vote on such ballot for each election in which the individual who cast such ballot is eligible to vote.
(2)Effective dateThis subsection shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office. (b)Uniform and nondiscriminatory standards (1)In generalConsistent with the requirements of section 302, each State shall establish uniform and nondiscriminatory standards for the issuance, handling, and counting of provisional ballots.
(2)Effective dateThis subsection shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office. 325.Coverage of Commonwealth of Northern Mariana IslandsIn this subtitle, the term State includes the Commonwealth of the Northern Mariana Islands.
326.Minimum requirements for expanding ability of individuals to voteThe requirements of this subtitle are minimum requirements, and nothing in this subtitle may be construed to prevent a State from establishing standards which promote the ability of individuals to vote in elections for Federal office, so long as such standards are not inconsistent with the requirements of this subtitle or other Federal laws.. (b)Conforming amendment relating to issuance of voluntary guidance by Election Assistance CommissionSection 311(b) of such Act (52 U.S.C. 21101(b)) is amended—
(1)by striking and at the end of paragraph (2); (2)by striking the period at the end of paragraph (3) and inserting ; and; and
(3)by adding at the end the following new paragraph:  (4)in the case of the recommendations with respect to subtitle C, June 30, 2020..
(c)Enforcement
(1)Coverage under existing enforcement provisionsSection 401 of such Act (52 U.S.C. 21111) is amended by striking and 303 and inserting 303, and subtitle C of title III. (2)Availability of private right of actionTitle IV of such (52 U.S.C. 21111 et seq.) is amended by adding at the end the following new section:

403.Private right of action for violations of certain requirements
(a)In generalIn the case of a violation of subtitle C of title III, section 402 shall not apply and any person who is aggrieved by such violation may provide written notice of the violation to the chief election official of the State involved. (b)ReliefIf the violation is not corrected within 20 days after receipt of a notice under subsection (a), or within 5 days after receipt of the notice if the violation occurred within 120 days before the date of an election for Federal office, the aggrieved person may, in a civil action, obtain declaratory or injunctive relief with respect to the violation.
(c)Special ruleIf the violation occurred within 5 days before the date of an election for Federal office, the aggrieved person need not provide notice to the chief election official of the State involved under subsection (a) before bringing a civil action under subsection (b).. (d)Clerical amendmentThe table of contents of such Act is amended—
(1)by adding at the end of the items relating to title III the following:   Subtitle C—Other Requirements  Sec. 321. Early voting.  Sec. 322. Promoting ability of voters to vote by mail.  Sec. 323. Absentee ballot tracking program.  Sec. 324. Rules for counting provisional ballots.  Sec. 325. Coverage of Commonwealth of Northern Mariana Islands.  Sec. 326. Minimum requirements for expanding ability of individuals to vote.;and (2)by adding at the end of the items relating to title IV the following new item:


Sec. 403. Private right of action for violations of certain requirements. .
4.Permitting use of sworn written statement to meet identification requirements for voting
(a)Permitting use of statementSubtitle C of title III of the Help America Vote Act of 2002, as added by section 3(a), is amended— (1)by redesignating sections 325 and 326 as sections 326 and 327; and
(2)by inserting after section 324 the following new section:  325.Permitting use of sworn written statement to meet identification requirements (a)Use of statement (1)In generalExcept as provided in subsection (c), if a State has in effect a requirement that an individual present identification as a condition of casting a ballot in an election for Federal office, the State shall permit the individual to meet the requirement—
(A)in the case of an individual who desires to vote in person, by presenting the appropriate State or local election official with a sworn written statement, signed by the individual under penalty of perjury, attesting to the individual’s identity and attesting that the individual is eligible to vote in the election; or (B)in the case of an individual who desires to vote by mail, by submitting with the ballot the statement described in subparagraph (A).
(2)Development of pre-printed version of statement by CommissionThe Commission shall develop a pre-printed version of the statement described in paragraph (1)(A) which includes a blank space for an individual to provide a name and signature for use by election officials in States which are subject to paragraph (1). (3)Providing pre-printed copy of statementA State which is subject to paragraph (1) shall—
(A)make copies of the pre-printed version of the statement described in paragraph (1)(A) which is prepared by the Commission available at polling places for election officials to distribute to individuals who desire to vote in person; and (B)include a copy of such pre-printed version of the statement with each blank absentee or other ballot transmitted to an individual who desires to vote by mail.
(b)Requiring use of ballot in same manner as individuals presenting identificationAn individual who presents or submits a sworn written statement in accordance with subsection (a)(1) shall be permitted to cast a ballot in the election in the same manner as an individual who presents identification. (c)Exception for first-Time voters registering by mailSubsections (a) and (b) do not apply with respect to any individual described in paragraph (1) of section 303(b) who is required to meet the requirements of paragraph (2) of such section..
(b)Requiring States To include information on use of sworn written statement in voting information material posted at polling placesSection 302(b)(2) of such Act (52 U.S.C. 21082(b)(2)), is amended— (1)by striking and at the end of subparagraph (E);
(2)by striking the period at the end of subparagraph (F) and inserting ; and; and (3)by adding at the end the following new subparagraph:

(G)in the case of a State that has in effect a requirement that an individual present identification as a condition of casting a ballot in an election for Federal office, information on how an individual may meet such requirement by presenting a sworn written statement in accordance with section 303A.. (c)Clerical amendmentThe table of contents of such Act, as amended by section 3, is amended—
(1)by redesignating the items relating to sections 325 and 326 as relating to sections 326 and 327; and (2)by inserting after the item relating to section 324 the following new item:


Sec. 325. Permitting use of sworn written statement to meet identification requirements..
(d)Effective dateThe amendments made by this section shall apply with respect to elections occurring on or after the date of the enactment of this Act. 5.Voting materials postage (a)Prepayment of postage on return envelopes (1)In generalSubtitle C of title III of the Help America Vote Act of 2002, as added by section 3(a) and as amended by section 4(a), is further amended—
(A)by redesignating sections 326 and 327 as sections 327 and 328; and (B)by inserting after section 325 the following new section:

326.Prepayment of postage on return envelopes for voting materials
(a)Provision of return envelopesThe appropriate State or local election official shall provide a self-sealing return envelope with— (1)any voter registration application form transmitted to a registrant by mail;
(2)any application for an absentee ballot transmitted to an applicant by mail; and (3)any blank absentee ballot transmitted to a voter by mail.
(b)Prepayment of postageConsistent with regulations of the United States Postal Service, the State or the unit of local government responsible for the administration of the election involved shall prepay the postage on any envelope provided under subsection (a). (c)No effect on ballots or balloting materials transmitted to absent military and overseas votersNothing in this section may be construed to affect the treatment of any ballot or balloting materials transmitted to an individual who is entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.)..
(2)Clerical amendmentThe table of contents of such Act, as amended by section 4(c), is amended— (A)by redesignating the items relating to sections 326 and 327 as relating to sections 327 and 328; and
(B)by inserting after the item relating to section 325 the following new item:   Sec. 326. Prepayment of postage on return envelopes for voting materials.. (b)Role of United States Postal Service (1)In generalChapter 34 of title 39, United States Code, is amended by adding after section 3406 the following:

3407.Voting materials
(a)Any voter registration application, absentee ballot application, or absentee ballot with respect to any election for Federal office shall be carried expeditiously, with postage on the return envelope prepaid by the State or unit of local government responsible for the administration of the election. (b)As used in this section—
(1)the term absentee ballot means any ballot transmitted by a voter by mail in an election for Federal office, but does not include any ballot covered by section 3406; and (2)the term election for Federal office means a general, special, primary, or runoff election for the office of President or Vice President, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress.
(c)Nothing in this section may be construed to affect the treatment of any ballot or balloting materials transmitted to an individual who is entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.).. (2)Clerical amendmentThe table of sections for chapter 34 of such title is amended by inserting after the item relating to section 3406 the following:


3407. Voting materials..
6.Requiring transmission of blank absentee ballots under UOCAVA to certain voters
(a)In generalThe Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20301 et seq.) is amended by inserting after section 103B the following new section:  103C.Transmission of blank absentee ballots to certain other voters (a)In general (1)State responsibilitiesSubject to the provisions of this section, each State shall transmit blank absentee ballots electronically to qualified individuals who request such ballots in the same manner and under the same terms and conditions under which the State transmits such ballots electronically to absent uniformed services voters and overseas voters under the provisions of section 102(f), except that no such marked ballots shall be returned electronically.
(2)RequirementsAny blank absentee ballot transmitted to a qualified individual under this section— (A)must comply with the language requirements under section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503); and
(B)must comply with the disability requirements under section 508 of the Rehabilitation Act of 1973 (29 U.S.C. 794d). (3)AffirmationThe State may not transmit a ballot to a qualified individual under this section unless the individual provides the State with a signed affirmation in electronic form that—
(A)the individual is a qualified individual (as defined in subsection (b)); (B)the individual has not and will not cast another ballot with respect to the election; and
(C)acknowledges that a material mis­state­ment of fact in completing the ballot may constitute grounds for conviction of perjury. (4)Clarification regarding free postageAn absentee ballot obtained by a qualified individual under this section shall be considered balloting materials as defined in section 107 for purposes of section 3406 of title 39, United States Code.
(5)Prohibiting refusal to accept ballot for failure to meet certain requirementsA State shall not refuse to accept and process any otherwise valid blank absentee ballot which was transmitted to a qualified individual under this section and used by the individual to vote in the election solely on the basis of the following: (A)Notarization or witness signature requirements.
(B)Restrictions on paper type, including weight and size. (C)Restrictions on envelope type, including weight and size.
(b)Qualified individual
(1)In generalIn this section, except as provided in paragraph (2), the term qualified individual means any individual who is otherwise qualified to vote in an election for Federal office and who meets any of the following requirements: (A)The individual—
(i)has previously requested an absentee ballot from the State or jurisdiction in which such individual is registered to vote; and (ii)has not received such absentee ballot at least 2 days before the date of the election.
(B)The individual— (i)resides in an area of a State with respect to which an emergency or public health emergency has been declared by the chief executive of the State or of the area involved within 5 days of the date of the election under the laws of the State due to reasons including a natural disaster, including severe weather, or an infectious disease; and
(ii)has not previously requested an absentee ballot. (C)The individual expects to be absent from such individual’s jurisdiction on the date of the election due to professional or volunteer service in response to a natural disaster or emergency as described in subparagraph (B).
(D)The individual is hospitalized or expects to be hospitalized on the date of the election. (E)The individual is an individual with a disability (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)) and resides in a State which does not offer voters the ability to use secure and accessible remote ballot marking. For purposes of this subparagraph, a State shall permit an individual to self-certify that the individual is an individual with a disability.
(2)Exclusion of absent uniformed services and overseas votersThe term qualified individual shall not include an absent uniformed services voter or an overseas voter. (c)StateFor purposes of this section, the term State includes the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands.
(d)Effective dateThis section shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office.. (b)Conforming amendmentSection 102(a) of such Act (52 U.S.C. 20302(a)) is amended—
(1)by striking and at the end of paragraph (10); (2)by striking the period at the end of paragraph (11) and inserting ; and; and
(3)by adding at the end the following new paragraph:  (12)meet the requirements of section 103C with respect to the provision of blank absentee ballots for the use of qualified individuals described in such section..
(c)Clerical amendmentsThe table of contents of such Act is amended by inserting the following after section 103:   Sec. 103A. Procedures for collection and delivery of marked absentee ballots of absent overseas uniformed services voters.  Sec. 103B. Federal voting assistance program improvements.  Sec. 103C. Transmission of blank absentee ballots to certain other voters.. 7.Voter registration (a)Requiring availability of internet for voter registration (1)Requiring availability of internet for registrationThe National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) is amended by inserting after section 6 the following new section:

6A.Internet registration
(a)Requiring availability of internet for online registration
(1)Availability of online registration and correction of existing registration informationEach State, acting through the chief State election official, shall ensure that the following services are available to the public at any time on the official public websites of the appropriate State and local election officials in the State, in the same manner and subject to the same terms and conditions as the services provided by voter registration agencies under section 7(a): (A)Online application for voter registration.
(B)Online assistance to applicants in applying to register to vote. (C)Online completion and submission by applicants of the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9(a)(2), including assistance with providing a signature as required under subsection (c).
(D)Online receipt of completed voter registration applications. (b)Acceptance of completed applicationsA State shall accept an online voter registration application provided by an individual under this section, and ensure that the individual is registered to vote in the State, if—
(1)the individual meets the same voter registration requirements applicable to individuals who register to vote by mail in accordance with section 6(a)(1) using the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9(a)(2); and (2)the individual meets the requirements of subsection (c) to provide a signature in electronic form (but only in the case of applications submitted during or after the second year in which this section is in effect in the State).
(c)Signature requirements
(1)In generalFor purposes of this section, an individual meets the requirements of this subsection as follows: (A)In the case of an individual who has a signature on file with a State agency, including the State motor vehicle authority, that is required to provide voter registration services under this Act or any other law, the individual consents to the transfer of that electronic signature.
(B)If subparagraph (A) does not apply, the individual submits with the application an electronic copy of the individual’s handwritten signature through electronic means. (C)If subparagraph (A) and subparagraph (B) do not apply, the individual executes a computerized mark in the signature field on an online voter registration application, in accordance with reasonable security measures established by the State, but only if the State accepts such mark from the individual.
(2)Treatment of individuals unable to meet requirementIf an individual is unable to meet the requirements of paragraph (1), the State shall— (A)permit the individual to complete all other elements of the online voter registration application;
(B)permit the individual to provide a signature at the time the individual requests a ballot in an election (whether the individual requests the ballot at a polling place or requests the ballot by mail); and (C)if the individual carries out the steps described in subparagraph (A) and subparagraph (B), ensure that the individual is registered to vote in the State.
(3)NoticeThe State shall ensure that individuals applying to register to vote online are notified of the requirements of paragraph (1) and of the treatment of individuals unable to meet such requirements, as described in paragraph (2). (d)Confirmation and disposition (1)Confirmation of receiptUpon the online submission of a completed voter registration application by an individual under this section, the appropriate State or local election official shall send the individual a notice confirming the State’s receipt of the application and providing instructions on how the individual may check the status of the application.
(2)Notice of dispositionNot later than 7 days after the appropriate State or local election official has approved or rejected an application submitted by an individual under this section, the official shall send the individual a notice of the disposition of the application. (3)Method of notificationThe appropriate State or local election official shall send the notices required under this subsection by regular mail and—
(A)in the case of an individual who has provided the official with an electronic mail address, by electronic mail; and (B)at the option of an individual, by text message.
(e)Provision of services in nonpartisan mannerThe services made available under subsection (a) shall be provided in a manner that ensures that, consistent with section 7(a)(5)— (1)the online application does not seek to influence an applicant’s political preference or party registration; and
(2)there is no display on the website promoting any political preference or party allegiance, except that nothing in this paragraph may be construed to prohibit an applicant from registering to vote as a member of a political party. (f)Protection of security of informationIn meeting the requirements of this section, the State shall establish appropriate technological security measures to prevent to the greatest extent practicable any unauthorized access to information provided by individuals using the services made available under subsection (a).
(g)Accessibility of servicesA State shall ensure that the services made available under this section are made available to individuals with disabilities to the same extent as services are made available to all other individuals. (h)Use of additional telephone-Based systemA State shall make the services made available online under subsection (a) available through the use of an automated telephone-based system, subject to the same terms and conditions applicable under this section to the services made available online, in addition to making the services available online in accordance with the requirements of this section.
(i)Nondiscrimination among registered voters using mail and online registrationIn carrying out this Act, the Help America Vote Act of 2002, or any other Federal, State, or local law governing the treatment of registered voters in the State or the administration of elections for public office in the State, a State shall treat a registered voter who registered to vote online in accordance with this section in the same manner as the State treats a registered voter who registered to vote by mail.. (2)Special requirements for individuals using online registration (A)Treatment as individuals registering to vote by mail for purposes of first-time voter identification requirementsSection 303(b)(1)(A) of the Help America Vote Act of 2002 (52 U.S.C. 21083(b)(1)(A)) is amended by striking by mail and inserting by mail or online under section 6A of the National Voter Registration Act of 1993.
(B)Requiring signature for first-time voters in jurisdictionSection 303(b) of such Act (52 U.S.C. 21083(b)) is amended— (i)by redesignating paragraph (5) as paragraph (6); and
(ii)by inserting after paragraph (4) the following new paragraph:  (5)Signature requirements for first-time voters using online registration (A)In generalA State shall, in a uniform and nondiscriminatory manner, require an individual to meet the requirements of subparagraph (B) if—
(i)the individual registered to vote in the State online under section 6A of the National Voter Registration Act of 1993; and (ii)the individual has not previously voted in an election for Federal office in the State.
(B)RequirementsAn individual meets the requirements of this subparagraph if— (i)in the case of an individual who votes in person, the individual provides the appropriate State or local election official with a handwritten signature; or
(ii)in the case of an individual who votes by mail, the individual submits with the ballot a handwritten signature. (C)InapplicabilitySubparagraph (A) does not apply in the case of an individual who is—
(i)entitled to vote by absentee ballot under the Uniformed and Overseas Citizens Absentee Voting Act (52 U.S.C. 20302 et seq.); (ii)provided the right to vote otherwise than in person under section 3(b)(2)(B)(ii) of the Voting Accessibility for the Elderly and Handicapped Act (52 U.S.C. 20102(b)(2)(B)(ii)); or
(iii)entitled to vote otherwise than in person under any other Federal law.. (C)Conforming amendment relating to effective dateSection 303(d)(2)(A) of such Act (52 U.S.C. 21083(d)(2)(A)) is amended by striking Each State and inserting Except as provided in subsection (b)(5), each State.
(3)Conforming amendments
(A)Timing of registrationSection 8(a)(1) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)(1)) is amended— (i)by striking and at the end of subparagraph (C);
(ii)by redesignating subparagraph (D) as subparagraph (E); and (iii)by inserting after subparagraph (C) the following new subparagraph:

(D)in the case of online registration through the official public website of an election official under section 6A, if the valid voter registration application is submitted online not later than the lesser of 28 days, or the period provided by State law, before the date of the election (as determined by treating the date on which the application is sent electronically as the date on which it is submitted); and. (B)Informing applicants of eligibility requirements and penaltiesSection 8(a)(5) of such Act (52 U.S.C. 20507(a)(5)) is amended by striking and 7 and inserting 6A, and 7.
(b)Use of internet To update registration information
(1)Updates to information contained on computerized Statewide voter registration list
(A)In generalSection 303(a) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)) is amended by adding at the end the following new paragraph:  (6)Use of internet by registered voters to update information (A)In generalThe appropriate State or local election official shall ensure that any registered voter on the computerized list may at any time update the voter’s registration information, including the voter’s address and electronic mail address, online through the official public website of the election official responsible for the maintenance of the list, so long as the voter attests to the contents of the update by providing a signature in electronic form in the same manner required under section 6A(c) of the National Voter Registration Act of 1993.
(B)Processing of updated information by election officialsIf a registered voter updates registration information under subparagraph (A), the appropriate State or local election official shall— (i)revise any information on the computerized list to reflect the update made by the voter; and
(ii)if the updated registration information affects the voter’s eligibility to vote in an election for Federal office, ensure that the information is processed with respect to the election if the voter updates the information not later than the lesser of 7 days, or the period provided by State law, before the date of the election. (C)Confirmation and disposition (i)Confirmation of receiptUpon the online submission of updated registration information by an individual under this paragraph, the appropriate State or local election official shall send the individual a notice confirming the State’s receipt of the updated information and providing instructions on how the individual may check the status of the update.
(ii)Notice of dispositionNot later than 7 days after the appropriate State or local election official has accepted or rejected updated information submitted by an individual under this paragraph, the official shall send the individual a notice of the disposition of the update. (iii)Method of notificationThe appropriate State or local election official shall send the notices required under this subparagraph by regular mail and—
(I)in the case of an individual who has requested that the State provide voter registration and voting information through electronic mail, by electronic mail; and (II)at the option of an individual, by text message..
(B)Conforming amendment relating to effective dateSection 303(d)(1)(A) of such Act (52 U.S.C. 21083(d)(1)(A)) is amended by striking subparagraph (B), and inserting subparagraph (B) and subsection (a)(6),. (2)Ability of registrant to use online update to provide information on residenceSection 8(d)(2)(A) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(d)(2)(A)) is amended—
(A)in the first sentence, by inserting after return the card the following: or update the registrant’s information on the computerized Statewide voter registration list using the online method provided under section 303(a)(6) of the Help America Vote Act of 2002; and (B)in the second sentence, by striking returned, and inserting the following: returned or if the registrant does not update the registrant’s information on the computerized Statewide voter registration list using such online method,.
(c)Same day registration
(1)In generalSubtitle C of title III of the Help America Vote Act of 2002, as added by section 3(a) and as amended by sections 4(a) and 5(a), is further amended— (A)by redesignating sections 327 and 328 as sections 328 and 329; and
(B)by inserting after section 326 the following new section:  327.Same day registration (a)In general (1)RegistrationEach State shall permit any eligible individual on the day of a Federal election and on any day when voting, including early voting, is permitted for a Federal election—
(A)to register to vote in such election at the polling place using a form that meets the requirements under section 9(b) of the National Voter Registration Act of 1993 (or, if the individual is already registered to vote, to revise any of the individual’s voter registration information); and (B)to cast a vote in such election.
(2)ExceptionThe requirements under paragraph (1) shall not apply to a State in which, under a State law in effect continuously on and after the date of the enactment of this section, there is no voter registration requirement for individuals in the State with respect to elections for Federal office. (b)Eligible individualFor purposes of this section, the term eligible individual means, with respect to any election for Federal office, an individual who is otherwise qualified to vote in that election.
(c)Effective dateEach State shall be required to comply with the requirements of subsection (a) for the regularly scheduled general election for Federal office occurring in November 2020 and for any subsequent election for Federal office.. (2)Clerical amendmentThe table of contents of such Act, as added by section 3 and as amended by sections 4 and 5, is further amended—
(A)by redesignating the items relating to sections 327 and 328 as relating to sections 328 and 329; and (B)by inserting after the item relating to section 326 the following new item:


Sec. 327. Same day registration..
(d)Prohibiting State from requiring applicants To provide more than last 4 digits of Social Security number
(1)Form included with application for motor vehicle driver’s licenseSection 5(c)(2)(B)(ii) of the National Voter Registration Act of 1993 (52 U.S.C. 20504(c)(2)(B)(ii)) is amended by striking the semicolon at the end and inserting the following: , and to the extent that the application requires the applicant to provide a Social Security number, may not require the applicant to provide more than the last 4 digits of such number;. (2)National mail voter registration formSection 9(b)(1) of such Act (52 U.S.C. 20508(b)(1)) is amended by striking the semicolon at the end and inserting the following: , and to the extent that the form requires the applicant to provide a Social Security number, the form may not require the applicant to provide more than the last 4 digits of such number;.
(3)Effective dateThe amendments made by this subsection shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office. 8.Accommodations for voters residing in Indian lands (a)Accommodations described (1)Designation of ballot pickup and collection locationsGiven the widespread lack of residential mail delivery in Indian Country, an Indian Tribe may designate buildings as ballot pickup and collection locations with respect to an election for Federal office at no cost to the Indian Tribe. An Indian Tribe may designate one building per precinct located within Indian lands. The applicable State or political subdivision shall collect ballots from those locations. The applicable State or political subdivision shall provide the Indian Tribe with accurate precinct maps for all precincts located within Indian lands 60 days before the election.
(2)Provision of mail-in and absentee ballotsThe State or political subdivision shall provide mail-in and absentee ballots with respect to an election for Federal office to each individual who is registered to vote in the election who resides on Indian lands in the State or political subdivision involved without requiring a residential address or a mail-in or absentee ballot request. (3)Use of designated building as residential and mailing addressThe address of a designated building that is a ballot pickup and collection location with respect to an election for Federal office may serve as the residential address and mailing address for voters living on Indian lands if the tribally designated building is in the same precinct as that voter. If there is no tribally designated building within a voter’s precinct, the voter may use another tribally designated building within the Indian lands where the voter is located. Voters using a tribally designated building outside of the voter’s precinct may use the tribally designated building as a mailing address and may separately designate the voter’s appropriate precinct through a description of the voter’s address, as specified in section 9428.4(a)(2) of title 11, Code of Federal Regulations.
(4)Language accessibilityIn the case of a State or political subdivision that is a covered State or political subdivision under section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503), that State or political subdivision shall provide absentee or mail-in voting materials with respect to an election for Federal office in the language of the applicable minority group as well as in the English language, bilingual election voting assistance, and written translations of all voting materials in the language of the applicable minority group, as required by section 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503), as amended by subsection (b). (5)ClarificationNothing in this section alters the ability of an individual voter residing on Indian lands to request a ballot in a manner available to all other voters in the State.
(6)DefinitionsIn this section: (A)Election for Federal officeThe term election for Federal office means a general, special, primary or runoff election for the office of President or Vice President, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress. 
(B)IndianThe term Indian has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (C)Indian landsThe term Indian lands includes—
(i)any Indian country of an Indian Tribe, as defined under section 1151 of title 18, United States Code; (ii)any land in Alaska owned, pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601 et seq.), by an Indian Tribe that is a Native village (as defined in section 3 of that Act (43 U.S.C. 1602)) or by a Village Corporation that is associated with an Indian Tribe (as defined in section 3 of that Act (43 U.S.C. 1602));
(iii)any land on which the seat of the Tribal Government is located; and (iv)any land that is part or all of a Tribal designated statistical area associated with an Indian Tribe, or is part or all of an Alaska Native village statistical area associated with an Indian Tribe, as defined by the Census Bureau for the purposes of the most recent decennial census.
(D)Indian TribeThe term Indian Tribe has the meaning given the term Indian tribe in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304). (E)Tribal GovernmentThe term Tribal Government means the recognized governing body of an Indian Tribe.
(7)Enforcement
(A)Attorney GeneralThe Attorney General may bring a civil action in an appropriate district court for such declaratory or injunctive relief as is necessary to carry out this subsection. (B)Private right of action (i)A person or Tribal Government who is aggrieved by a violation of this subsection may provide written notice of the violation to the chief election official of the State involved.
(ii)An aggrieved person or Tribal Government may bring a civil action in an appropriate district court for declaratory or injunctive relief with respect to a violation of this subsection, if— (I)that person or Tribal Government provides the notice described in clause (i); and
(II)
(aa)in the case of a violation that occurs more than 120 days before the date of an election for Federal office, the violation remains and 90 days or more have passed since the date on which the chief election official of the State receives the notice under clause (i); or (bb)in the case of a violation that occurs 120 days or less before the date of an election for Federal office, the violation remains and 20 days or more have passed since the date on which the chief election official of the State receives the notice under clause (i).
(iii)In the case of a violation of this section that occurs 30 days or less before the date of an election for Federal office, an aggrieved person or Tribal Government may bring a civil action in an appropriate district court for declaratory or injunctive relief with respect to the violation without providing notice to the chief election official of the State under clause (i). (b)Bilingual election requirementsSection 203 of the Voting Rights Act of 1965 (52 U.S.C. 10503) is amended—
(1)in subsection (b)(3)(C), by striking 1990 and inserting 2010; and (2)by striking subsection (c) and inserting the following:

(c)Provision of voting materials in the language of a minority group
(1)In generalWhenever any State or political subdivision subject to the prohibition of subsection (b) of this section provides any registration or voting notices, forms, instructions, assistance, or other materials or information relating to the electoral process, including ballots, it shall provide them in the language of the applicable minority group as well as in the English language. (2)Exceptions (A)In general (i)In the case of a minority group that is not American Indian or Alaska Native and the language of that minority group is oral or unwritten, the State or political subdivision shall only be required to furnish, in the covered language, oral instructions, assistance, translation of voting materials, or other information relating to registration and voting.
(ii)In the case of a minority group that is American Indian or Alaska Native, the State or political subdivision shall only be required to furnish in the covered language oral instructions, assistance, or other information relating to registration and voting, including all voting materials, if the Tribal Government of that minority group has certified that the language of the applicable American Indian or Alaska Native language is presently unwritten or the Tribal Government does not want written translations in the minority language. (3)Written translations for election workersNotwithstanding paragraph (2), the State or political division may be required to provide written translations of voting materials, with the consent of any applicable Indian Tribe, to election workers to ensure that the translations from English to the language of a minority group are complete, accurate, and uniform..
(c)Effective dateThis section and the amendments made by this section shall apply with respect to the regularly scheduled general election for Federal office held in November 2020 and each succeeding election for Federal office. 9.Payments by Election Assistance Commission to States to assist with costs of compliance (a)Availability of grantsSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.) is amended by adding at the end the following new part:

7Payments To Assist With Costs of Compliance with Access Act
297.Payments to assist with costs of compliance with Access Act
(a)Availability and use of payments
(1)In generalThe Commission shall make a payment to each eligible State to assist the State with the costs of complying with the American Coronavirus/COVID–19 Election Safety and Security Act and the amendments made by such Act, including the provisions of such Act and such amendments which require States to pre-pay the postage on absentee ballots and balloting materials. (2)Public education campaignsFor purposes of this part, the costs incurred by a State in carrying out a campaign to educate the public about the requirements of the American Co­ro­na­vi­rus/COVID–19 Election Safety and Security Act and the amendments made by such Act shall be included as the costs of complying with such Act and such amendments.
(b)Primary elections
(1)Payments to StatesIn addition to any payments under subsection (a), the Commission shall make a payment to each eligible State to assist the State with the costs incurred in voluntarily electing to comply with the American Coronavirus/COVID–19 Election Safety and Security Act and the amendments made by such Act with respect to primary elections for Federal office held in the State in 2020. (2)State party-run primariesIn addition to any payments under paragraph (1), the Commission shall make payments to each eligible political party of the State for costs incurred by such parties to send absentee ballots and return envelopes with prepaid postage to eligible voters participating in such primaries during 2020.
(c)Pass-Through of funds to local jurisdictions
(1)In generalIf a State receives a payment under this part for costs that include costs incurred by a local jurisdiction or Tribal government within the State, the State shall pass through to such local jurisdiction or Tribal government a portion of such payment that is equal to the amount of the costs incurred by such local jurisdiction or Tribal government. (2)Tribal Government definedIn this subsection, the term Tribal Government means the recognized governing body of an Indian tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304).
(d)Schedule of paymentsAs soon as practicable after the date of the enactment of this part and not less frequently than once each calendar year thereafter, the Commission shall make payments under this part. (e)Coverage of Commonwealth of Northern Mariana IslandsIn this part, the term State includes the Commonwealth of the Northern Mariana Islands.
(f)LimitationNo funds may be provided to a State under this part for costs attributable to the electronic return of marked ballots by any voter. 297A.Amount of payment (a)In generalExcept as provided in section 297C, the amount of a payment made to an eligible State for a year under this part shall be determined by the Commission.
(b)Continuing availability of funds after appropriationA payment made to an eligible State or eligible unit of local government under this part shall be available without fiscal year limitation. 297B.Requirements for eligibility (a)ApplicationExcept as provided in section 297C, each State that desires to receive a payment under this part for a fiscal year, and each political party of a State that desires to receive a payment under section 297(b)(2), shall submit an application for the payment to the Commission at such time and in such manner and containing such information as the Commission shall require.
(b)Contents of applicationEach application submitted under subsection (a) shall— (1)describe the activities for which assistance under this part is sought; and
(2)provide such additional information and certifications as the Commission determines to be essential to ensure compliance with the requirements of this part. 297C.Special rules for payments for elections subject to emergency rules (a)Submission of estimated costsIf the special rules in the case of an emergency period under section 322(c)(3) apply to an election, not later than the applicable deadline under subsection (c), the State shall submit to the Commission a request for a payment under this part, and shall include in the request the State’s estimate of the costs the State expects to incur in the administration of the election which are attributable to the application of such special rules to the election.
(b)PaymentNot later than 7 days after receiving a request from the State under subsection (a), the Commission shall make a payment to the State in an amount equal to the estimate provided by the State in the request. (c)Applicable deadlineThe applicable deadline under this paragraph with respect to an election is—
(1)with respect to the regularly scheduled general election for Federal office held in November 2020, 15 days after the date of the enactment of this part; and (2)with respect to any other election, 15 days after the emergency or disaster described in section 322(c)(3) is declared.
297D.Authorization of appropriationsThere are authorized to be appropriated for payments under this part— (1)in the case of payments made under section 297C, such sums as may be necessary for fiscal year 2020 and each succeeding fiscal year; and
(2)in the case of any other payments, such sums as may be necessary for fiscal year 2020. 297E.Reports (a)Reports by recipientsNot later than 6 months after the end of each fiscal year for which an eligible State received a payment under this part, the State shall submit a report to the Commission on the activities conducted with the funds provided during the year.
(b)Reports by Commission to committeesWith respect to each fiscal year for which the Commission makes payments under this part, the Commission shall submit a report on the activities carried out under this part to the Committee on House Administration of the House of Representatives and the Committee on Rules and Administration of the Senate.. (b)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to subtitle D of title II the following:


Part 7—Payments To Assist With Costs of Compliance With Access Act 
Sec. 297. Payments to assist with costs of compliance with Access Act. 
Sec. 297A. Amount of payment. 
Sec. 297B. Requirements for eligibility. 
Sec. 297C. Special rules for payments for elections subject to emergency rules.
Sec. 297D. Authorization of appropriations. 
Sec. 297E. Reports..
10.Grants to States for conducting risk-limiting audits of results of elections
(a)Availability of grantsSubtitle D of title II of the Help America Vote Act of 2002 (52 U.S.C. 21001 et seq.), as amended by section 9(a), is further amended by adding at the end the following new part:  8Grants for Conducting Risk-Limiting Audits of Results of Elections 298.Grants for conducting risk-limiting audits of results of elections (a)Availability of grantsThe Commission shall make a grant to each eligible State to conduct risk-limiting audits as described in subsection (b) with respect to the regularly scheduled general elections for Federal office held in November 2020 and each succeeding election for Federal office.
(b)Risk-Limiting audits describedIn this part, a risk-limiting audit is a post-election process— (1)which is conducted in accordance with rules and procedures established by the chief State election official of the State which meet the requirements of subsection (c); and
(2)under which, if the reported outcome of the election is incorrect, there is at least a predetermined percentage chance that the audit will replace the incorrect outcome with the correct outcome as determined by a full, hand-to-eye tabulation of all votes validly cast in that election that ascertains voter intent manually and directly from voter-verifiable paper records. (c)Requirements for rules and proceduresThe rules and procedures established for conducting a risk-limiting audit shall include the following elements:
(1)Rules for ensuring the security of ballots and documenting that prescribed procedures were followed. (2)Rules and procedures for ensuring the accuracy of ballot manifests produced by election agencies.
(3)Rules and procedures for governing the format of ballot manifests, cast vote records, and other data involved in the audit. (4)Methods to ensure that any cast vote records used in the audit are those used by the voting system to tally the election results sent to the chief State election official and made public.
(5)Procedures for the random selection of ballots to be inspected manually during each audit. (6)Rules for the calculations and other methods to be used in the audit and to determine whether and when the audit of an election is complete.
(7)Procedures and requirements for testing any software used to conduct risk-limiting audits. (d)DefinitionsIn this part, the following definitions apply:
(1)The term ballot manifest means a record maintained by each election agency that meets each of the following requirements: (A)The record is created without reliance on any part of the voting system used to tabulate votes.
(B)The record functions as a sampling frame for conducting a risk-limiting audit. (C)The record contains the following information with respect to the ballots cast and counted in the election:
(i)The total number of ballots cast and counted by the agency (including undervotes, overvotes, and other invalid votes). (ii)The total number of ballots cast in each election administered by the agency (including undervotes, overvotes, and other invalid votes).
(iii)A precise description of the manner in which the ballots are physically stored, including the total number of physical groups of ballots, the numbering system for each group, a unique label for each group, and the number of ballots in each such group. (2)The term incorrect outcome means an outcome that differs from the outcome that would be determined by a full tabulation of all votes validly cast in the election, determining voter intent manually, directly from voter-verifiable paper records.
(3)The term outcome means the winner of an election, whether a candidate or a position. (4)The term reported outcome means the outcome of an election which is determined according to the canvass and which will become the official, certified outcome unless it is revised by an audit, recount, or other legal process.
298A.Eligibility of StatesA State is eligible to receive a grant under this part if the State submits to the Commission, at such time and in such form as the Commission may require, an application containing— (1)a certification that, not later than 5 years after receiving the grant, the State will conduct risk-limiting audits of the results of elections for Federal office held in the State as described in section 298;
(2)a certification that, not later than one year after the date of the enactment of this section, the chief State election official of the State has established or will establish the rules and procedures for conducting the audits which meet the requirements of section 298(c); (3)a certification that the audit shall be completed not later than the date on which the State certifies the results of the election;
(4)a certification that, after completing the audit, the State shall publish a report on the results of the audit, together with such information as necessary to confirm that the audit was conducted properly; (5)a certification that, if a risk-limiting audit conducted under this part leads to a full manual tally of an election, State law requires that the State or election agency shall use the results of the full manual tally as the official results of the election; and
(6)such other information and assurances as the Commission may require. 298B.Authorization of appropriationsThere are authorized to be appropriated for grants under this part $20,000,000 for fiscal year 2020, to remain available until expended..
(b)Clerical amendmentThe table of contents of such Act, as amended by section 9(b), is further amended by adding at the end of the items relating to subtitle D of title II the following:   Part 8—Grants for Conducting Risk-Limiting Audits of Results of Elections Sec. 298. Grants for conducting risk-limiting audits of results of elections. Sec. 298A. Eligibility of States. Sec. 298B. Authorization of appropriations. (c)GAO analysis of effects of audits (1)AnalysisNot later than 6 months after the first election for Federal office is held after grants are first awarded to States for conducting risk-limiting audits under part 8 of subtitle D of title II of the Help America Vote Act of 2002 (as added by subsection (a)) for conducting risk-limiting audits of elections for Federal office, the Comptroller General of the United States shall conduct an analysis of the extent to which such audits have improved the administration of such elections and the security of election infrastructure in the States receiving such grants.
(2)ReportThe Comptroller General of the United States shall submit a report on the analysis conducted under subsection (a) to the appropriate congressional committees. 11.Additional appropriations for the Election Assistance Commission (a)In generalIn addition to any funds otherwise appropriated to the Election Assistance Commission for fiscal year 2020, there is authorized to be appropriated $3,000,000 for fiscal year 2020 in order for the Commission to provide additional assistance and resources to States for improving the administration of elections.
(b)Availability of fundsAmounts appropriated pursuant to the authorization under this subsection shall remain available without fiscal year limitation. 12.Definition (a)Definition of election for Federal officeTitle IX of the Help America Vote Act of 2002 (52 U.S.C. 21141 et seq.) is amended by adding at the end the following new section:

907.Election for Federal office definedFor purposes of titles I through III, the term election for Federal office means a general, special, primary, or runoff election for the office of President or Vice President, or of Senator or Representative in, or Delegate or Resident Commissioner to, the Congress.. (b)Clerical amendmentThe table of contents of such Act is amended by adding at the end of the items relating to title IX the following new item:


Sec. 907. Election for Federal office defined..

